Citation Nr: 1646679	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a lumbar spine disability and assigned a 10 percent rating from July 9, 2004, and a 20 percent rating from July 27, 2006.  The decision also granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating from November 25, 2008.  The Veteran appealed the ratings assigned.

In a January 2014 decision, the Board granted a 20 percent rating for the lumbar spine disability prior to July 27, 2006, but otherwise denied a rating in excess of 20 percent.  The Board also denied a rating in excess of 10 percent for radiculopathy of the left lower extremity and remanded an implied claim for TDIU for procedural considerations.  The Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, that part of the decision that denied a rating in excess of 20 percent for the lumbar spine disability and a rating in excess of 10 percent for left lower extremity radiculopathy was vacated by an Order dated in April 2015 and remanded for action consistent with the terms of the Joint Motion.  The parties to the Joint Motion found that the issue of entitlement to special monthly compensation based on the need of regular aid and attendance had been reasonably raised by the evidence of record.  The Board has therefore added it as an additional issue for current appellate review.

As noted by the Board in the January 2014 decision, in March 2009, the RO denied a claim for service connection for right lower extremity radiculopathy.  The Veteran did not perfect an appeal of that issue and the RO closed the appeal.  Thus, that issue is not before the Board.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine has not resulted in forward flexion of the thoracolumbar spine to 30 degrees or less at any time during the appeal period; nor is there competent and credible evidence of incapacitating episodes having a total duration of at least four weeks.

2.  Throughout the period of appeal, the Veteran's radiculopathy of the left lower extremity is productive of mild, but not moderate, incomplete paralysis.

3.  The Veteran's service-connected disabilities do not make him permanently bedridden or unable to care for his daily needs without requiring the regular aid and attendance of another person.  

4.  The Veteran does not have a single service-connected disability rated 100 percent with separate service-connected disabilities ratable at 60 percent or more and the Veteran is not permanently confined to his immediate premises as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015).

2.  The criteria for a rating in excess of 10 percent for the Veteran's radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an award of SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The present claims concern initial disability ratings.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in December 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the April 2015 Joint Motion for Remand, the parties expressed concern that prior VA examiners indicated that they could not opine as to any additional functional loss or range of motion loss during flare-ups of the Veteran's thoracolumbar spine without resorting to speculation.  The Joint Motion specifically referenced Jones v. Shinseki, 23 Vet. App. 382 (2010), holding that the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009)).

Like the prior VA examiners, the December 2015 VA examiner also stated that he could not opine as to any additional functional loss or range of motion loss during flare-ups of the Veteran's thoracolumbar spine without resorting to speculation.  However, as will be discussed in further detail below, the December 2015 VA examiner gave an extensive explanation as to why that information could not be obtained.  Therefore, the Board concludes that the December 2015 VA examination reports are adequate for the purpose of making a decision.

Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examination and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Lumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is used under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015).

The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242).  Degenerative arthritis of the spine can also be rated using Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2015).

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2015).  The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2015).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2015).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2015).

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2015).

On review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's lumbar spine disability has not more nearly approximated a rating in excess of 20 percent.  

A March 2004 letter from C.A.O., M.D., shows that the Veteran had intermittent treatment for flare-ups due to the lower back.  The Veteran had received steroid injections.

In August 2005 the Veteran received an injection for an acute exacerbation of back pain.

A September 2005 private treatment record notes an acute exacerbation of lumbar symptoms.  The examiner remarked that the Veteran may have to go to a pain clinic for injections.

The Veteran experienced flare-ups of back pain in January 2006 and March 2006.

On examination by a physician in connection with an application for Social Security Disability benefits in January 2006, the physician found that the Veteran's reported symptoms were only partially credible.

In December 2007, a private treatment provider found that the Veteran had tenderness across the back with an unspecified decreased range of motion.  In January, February, and May 2008, Dr. O. noted that the Veteran had normal alignment and mobility of the spine.

On VA examination in July 2006, the Veteran complained of worsening low back pain.  He reported having two episodes of physician prescribed bedrest in the prior year following epidural injections received at a pain clinic.  The Veteran described his pain as constant and sharp.  He stated he had a cane at home which he used occasionally.  He reported that he needed help from his spouse in the morning getting his shoes and socks on.  The examiner observed that the Veteran's gait was slow, but normal.  There was a moderate spasm of the paraspinous musculature.  Forward flexion of the thoracolumbar spine was to 75 degrees.  Extension was to 10 degrees.  Left lateral flexion was to 20 degrees.  Right lateral flexion was to 20 degrees.  Left lateral rotation was to 15 degrees.  Right lateral rotation was to 15 degrees.  The Veteran complained of pain at the end points of the ranges of motion.  The examiner found no objective evidence of pain, and repetitive motion did not reduce any of the ranges of motions.  The examiner was unable to estimate the additional loss of range of motion and amount of pain and functional capacity during a flare-up without resorting to mere speculation.

A June 2008 private treatment record shows that the Veteran did not have any musculoskeletal loss of motion, although he did experience back pain.

In April 2007 and August 2008, Dr. O. noted that the Veteran had normal mobility of his spine.

On VA examination in November 2008, the Veteran stated that he took Lodine and Tramadol for pain relief.  He stated that he had been prescribed seven days of bedrest by a physician during the prior 12 months.  Daily flare-ups were reported that were precipitated by repeated bending.  Forward flexion of the thoracolumbar spine was to 40 degrees.  Extension was to 16 degrees.  Left lateral flexion was to 16 degrees.  Right lateral flexion was to 12 degrees.  Left lateral rotation was to 20 degrees.  Right lateral rotation was to 16 degrees.  There was objective pain at the end of forward flexion and extension and subjective pain at the end of motion.  The examiner was unable to estimate function during a flare-up without undue speculation.

The Veteran indicated at the November 2008 VA examination that he experienced urinary incontinence suddenly without warning, that he had erectile dysfunction, and that he had some fecal incontinence.  In February 2009, a VA examiner clarified that that those statements were the Veteran's subjective history.  The examiner stated that those statements were not a definitive statement that they were due to or proximately the result of the Veteran's degenerative disc disease of the lumbosacral spine.

In a January 2010 letter, Dr. O. stated that the Veteran's condition had progressed over the last year from being incapacitated for about a month at a time to being incapacitated to do any kind of significant work activity for several months.  Dr. O. stated that the Veteran experienced muscle spasms, symptoms of stiffness, and an inability to bend forward without pain or stiffness.  Dr. O. remarked that at times the Veteran was unable to get around well or do any kind of work activity for as much as two months.

On VA examination in May 2010, the examiner recorded that the Veteran had no physician-prescribed bedrest for incapacitating episodes of back pain since the November 2008 examination.  The Veteran complained of constant burning, sharp, and shooting pain in his low back.  Flare-ups occurred daily.  The Veteran was independent with all activities of daily living except during severe flare-ups when his spouse assisted him with dressing his lower body.  The Veteran was noted to be independent with ambulation without an assistive device except during severe flare-ups when he used a straight cane.  The Veteran stated that for several years, he had urinary hesitancy and frequency, and erectile dysfunction which he was not sure was related to the back disability.  He denied experiencing bowel problems.  Forward flexion of the thoracolumbar spine was to 60 degrees with grimacing from 40 degrees.  Extension was to 30 degrees with grimacing at the end of range.  Left lateral flexion was to 25 degrees with grimacing at 20 degrees.  Right lateral flexion was to 25 degrees with grimacing at 20 degrees.  Left lateral rotation was to 20 degrees with grimacing at 15 degrees.  Right lateral rotation was to 30 degrees with grimacing at the end of range.  The Veteran's gait was normal and unaided.  The examiner specified that Deluca provisions could not be clearly delineated.

A May 2010 VA treatment record shows that the Veteran did not have any bladder or bowel dysfunction.

At his March 2011 DRO hearing, the Veteran dated that his doctor told him that he might need a prescription for bedrest.

On VA examination in February 2012, the Veteran reported that he often used a cane, but he did not bring a cane with him to the examination.  He experienced pain four to five times a day.  He denied experiencing incontinence.  Forward flexion of the thoracolumbar spine was to 65 degrees with pain at 60 degrees.  Extension was to 10 degrees with pain at 10 degrees.  Right lateral flexion was to 20 degrees with pain at 10 degrees.  Left lateral flexion was to 30 degrees with pain at 20 degrees.  Right lateral rotation was to 15 degrees with pain at 5 degrees.  Left lateral rotation was to 20 degrees with no objective evidence of painful motion.  After repetitive-use testing, forward flexion was to 65 degrees, extension was to 15 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 20 degrees.  Repetitive use resulted in weakened movement, excess fatigability, and pain.  The Veteran had tenderness at the L4-5 midline.  Guarding and muscle spasm of the thoracolumbar spine resulted in an abnormal spinal contour.  Additional signs or symptoms of radiculopathy were not found.  No other neurologic abnormalities, such as bowel or bladder problems, were found.  The examiner specified that the Veteran did not have IVDS.  The examiner felt that the Veteran could not tolerate sitting or standing for prolonged times.  He likely would not tolerate needing to sit more than an hour or stand greater than 30 minutes without a break.  

On VA examination in April 2014, the examiner observed forward flexion of the thoracolumbar spine to 65 degrees with pain at 50 degrees.  Extension was to 15 degrees with pain at 15 degrees.  Right lateral flexion was to 20 degrees with pain at 10 degrees.  Left lateral flexion was to 20 degrees with pain at 10 degrees.  Right lateral rotation was to 30 degrees with pain at 20 degrees.  Left lateral rotation was to 20 degrees with pain at 10 degrees.  After repetitive use testing, forward flexion of the thoracolumbar spine was to 65 degrees, extension was to 15 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 30 degrees, left lateral rotation was to 20 degrees.  Repetitive use resulted in less movement than normal, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, and lack of endurance.  Muscle spasm resulted in an abnormal gait or spinal contour.  No ankylosis of the spine was present.  

On VA examination in November 2015, the Veteran reported experiencing flare-ups of the thoracolumbar spine.  The Veteran stated that when the back pain flared, he sat down and quit the activity he was performing.  The examiner observed forward flexion of the thoracolumbar spine to 55 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 20 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 20 degrees.  Pain was observed in all ranges of motion.  There was objective evidence of tenderness over distal thoracic, lumbar, sacral midline spine, definite muscle spasm of the bilateral paraspinous muscles of the distal thoracic, lumbar, and sacral areas.  The examiner commented that the symptoms appeared exaggerated.

The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner specified that the Veteran was not examined with repeated use over time beyond four repetitions, so the examiner could not objectively describe what if any additional limitations may or may not occur.  It was specified that Mitchell provisions could not be clearly delineated.  

The Veteran had guarding or muscle spasm of the thoracolumbar spine that resulted in an abnormal spinal contour.  The examiner again specified that the Veteran's symptoms appeared exaggerated.  

The examiner stated that the Veteran's locomotion appeared to be affected both by the Veteran's back and by a previous left ankle and distal leg surgery.  It was specifically noted that in a treatment record dated in October 2015 the Veteran had a normal gait without using a cane when he was seen at a pain clinic, and many recent evaluations showed that the Veteran had a normal gait without a cane.

The examiner specified that the Veteran had mild radicular pain of the lower extremities, moderate intermittent pain of the lower extremities, mild paresthesias or dysesthesias of the lower extremities, and no numbness of the bilateral lower extremities.  No other signs or symptoms of radiculopathy were present.  No other neurologic abnormalities related to the thoracolumbar spine condition were present.  

The examiner commented that although the Veteran had IVDS, there was no finding of documented real-time prescribed bedrest.  It was noted that the Veteran had a blanket letter from his physician stating that he may need to be at bedrest for several days a week, but there was no specific documentation that the Veteran had actually been at bedrest found in any of the treatment notes.

The examiner recorded the Veteran's report that he regularly used a cane and occasionally used a walker.  The examiner further noted that the Veteran had been seen numerous times without any cane or other device, including as documented in treatment records from July 2015, October 2015, and November 2015.  The examiner further commented that the Veteran had been seen at his private health care without cane or assistive device, and his gait was described as normal.

Concerning sensory symptoms, the examiner indicated that the Veteran had a clearly non-dermatomal distribution with variable and contradictory responses for the same dermatomal area.  It was specified that the Veteran's reported symptoms were not consistent with a radicular dermatomal pattern which raised a distinct possibility of malingering, somatization, conversion disorder, previously undiagnosed or undertreated substance abuse or personality disorder which may contribute to a presentation for secondary gain.

The examiner found that the Veteran's straight leg raise was clearly negative while he was sitting on the table.  The Veteran was able to perform seated straight leg raise to 55 degrees right hip flexion and 70 degrees left hip flexion with back pain without radiation.  When performed recumbent, the Veteran exhibited extreme facial expressions of pain with either hip flexed to 10 degrees.  The Veteran complained of pain radiating through the calves and resisted any further flexion by vigorously tensing his hip extensors to prevent further hip flexion.  The examiner remarked that the difference between the results underscored purposeful falsification.

The examiner concluded that the Veteran complained of having symptoms but there were no objective findings on evaluation that were consistent with the Veteran having a radiculitis or active radicular process.

The examiner recorded the Veteran's report that he had to retire from being a school superintendent in 2004 because of back pain.  However, the examiner stated that from a consideration of all data which included the findings of normal gait and no use of cane recently, the Veteran would be able to work at a seated job allowing him to stand periodically to stretch his back.  It was noted that although the Veteran would not be able to walk more than 100 yards, he could use a scooter for any need to move longer distances.

The examiner specified that the Deluca provisions could not be clearly delineated.  During a flare up, the Veteran could have limitations in motion, but the examiner was unable to estimate the additional loss of range of motion, endurance, joint function, and amount of pain in functional capacity during a flare without resorting to mere speculation.  The examiner explained that it was not possible to give any comment other than speculation as to any limitation present when the Veteran was not actually present for evaluation, as statements by the Veteran were entirely subjective.  The examiner stated that short of the Veteran being followed around for 24 hours daily for a week, it was impossible to tell whether there was or was not any additional functional loss.  The examiner added that even being followed for an entire week would be insufficient, as the Veteran could always state that he was worse at other times.  The examiner opined that based on the findings of the current examination and findings at earlier examinations, the Veteran exaggerated his findings, which strongly suggested falsification.

Initially, the Board notes that there is no medical evidence of ankylosis of the thoracolumbar spine during the course of the appeal.  Thus, a higher rating cannot be assigned on that basis.

Moreover, at no time has the evidence found forward flexion of the lumbar spine limited to 30 degrees or less.  Although private treatment records from Dr. O. and VA treatment records at times mention decreased motion, they do not provide range of motion measurements, nor suggest the limitation of motion is consistent with flexion limited to 30 degrees or less.  The VA examination reports noted forward flexion, at worst, to 40 degrees with pain.  The treatment records show continuing complaints of pain, flare-ups and continued injections by Dr. O.  However, neither the treatment records nor VA examination reports show functional impairment that more nearly approximates forward flexion limited to 30 degrees to support a higher 40 percent rating under the General Rating Formula, even considering the Veteran's subjective complaints.

The Board has also considered the Veteran's reported impairment of function, and has considered additional limitations of motion due to pain, incoordination, fatigability, excess motion, weakened motion, or on flare up.  Even considering additional limitation of motion or function of the spine due to pain or other symptoms such as weakness, fatigability, pain, or incoordination the evidence still does not show that the lumbar spine disability more nearly approximate the criteria for higher rating.  Upon repetitive use testing, range of motion of the spine did not show any additional loss of range of motion consistent with flexion of the thoracolumbar spine limited to 30 degrees or less, and while the Veteran experienced pain during flare-ups, overall he remained able to function.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. at 202 (1995).

The factors that may additionally limit motion and function were considered and assessed by the examination reports.  The VA examiners noted less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran described flare-ups were manifested by increased pain but continued ability to function.  The Board finds that pain and reduced range of motion is fully contemplated in the current 20 percent ratings assigned.  The evidence does not show that any additional factors reduce thoracolumbar flexion to 30 degrees or less.

The Board has also considered whether a higher rating could be assigned under the IVDS formula based on incapacitating episodes.  As the Veteran is rated as 20 percent disabled under the General Rating Formula, to receive a higher rating based on IVDS formula, the competent and credible evidence must reflect incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician of a total duration of at least four weeks.  

The Veteran and his wife allege that the Veteran has incapacitating episodes requiring physician prescribed bed rest.  On VA spine examination in July 2006, the Veteran reported having had two episodes of physician prescribed bed rest, which were followed by epidural injections.  On the November 2008 VA examination the Veteran reported that bed rest relieved the pain and that he was required, by a physician, to seven consecutive days of bed rest.  In March 2011, the Veteran's wife submitted a written statement noting that one week and then two days of a week thereafter, bed rest had been prescribed by the family doctor.  However, review of the corresponding treatment record from Dr. O. shows that he was actually told to stay off his feet, rest several hours a day, and not do any form of physical activity for the next few days.  Dr. O. then stated that after three to four days, the Veteran could start to walk a great deal, but a couple of days a week should take it easy and not over stress the situation as his nerve root irritation was easily inflamed.  He was cautioned not to put any undue stress and to rest when the condition flared up.  The Veteran's wife submitted another written statement in June 2012 reiterating that he was prescribed bed rest by the family doctor to include one week and then two days a week thereafter.  

An unsigned letter from Dr. O. dated in June 2012 noted that the Veteran complained of low back pain.  The physician noted that the Veteran continued to have to be on bed rest from time to time, due to pain.  A signed letter from Dr. O. dated March 2014 indicates that the Veteran's spasms and pain in the lower back were relieved by complete bedrest two days out of each week.  At the April 2014 VA examination, it was noted that the Veteran had incapacitating episodes that had a total duration of at least six weeks during the past 12 months.

Review of both Dr. O.'s and the VA treatment records, however, do not show that at any point any physician actually prescribed bed rest.  The March 2011 report, which the Veteran's wife suggests is a prescription for bed rest for seven days with two days of bed rest thereafter actually does not show that bed rest is required.  Indeed, that prescription merely noted the Veteran should be off his feet for three or four days for several hours and refrain from physical activity.  It was noted he could start walking a great deal, but should make a point of taking it easy a couple of days a week.  That does not support a finding that bed rest was prescribed for seven days then for two days every week thereafter.  Being advised to take it easy is different from being prescribed bed rest.  Additionally, the unsigned letter from Dr. O. does not show prescribed weekly bedrest, and does not otherwise indicate the dates or duration of the "time to time" bed rest.  Although the April 2014 VA examiner indicated that the Veteran had incapacitating episodes that had a total duration of at least six weeks during the past 12 months, the Veteran's treatment records do not actually show that actual bed rest was prescribed.  

The Veteran has submitted a March 2014 letter from C.V., D.O., which recommended one to two days of bed rest per week due to the Veteran's Cervical Radiculopathy and Lumbar Disc Disease.  Notably, that letter simply recommended bedrest.  Bedrest was not prescribed.  Additionally, bedrest was recommended not just for the service-connected lumbar spine disability, but also for non-service-connected cervical radiculopathy.  Dr. V. did not differentiate between the two disabilities.

Significantly, the November 2015 VA examiner commented that although the Veteran had IVDS, there was no finding of documented real-time prescribed bedrest.  After an extensive review of the record, the examiner found no specific documentation that the Veteran had actually been at bedrest found in any of the treatment notes.

In sum, the Board finds the most persuasive evidence indicates the Veteran has not had incapacitating episodes of disc disease totaling a period of at least four weeks during the course of any year under review.  The Board concludes that the medical findings on examination and treatment reports are of greater probative value than the Veteran's and his spouse's allegations regarding the severity of the lumbar spine disability and length of periods of prescribed bedrest.  Notably, the assertions regarding the severity of symptoms have been called into question by medical personnel, lessening the credibility of those assertions.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's lumbar disc disease during the course of the claim.  

As a final matter, the Board notes that the Veteran is separately rated for radiculopathy of the left lower extremity, and the claim for service connection for radiculopathy of the right lower extremity has been denied by the RO and is not before the Board.  Although the Veteran indicated at the November 2008 VA examination that he experienced urinary incontinence suddenly without warning, that he had erectile dysfunction, and that he had some fecal incontinence, in February 2009, a VA examiner clarified that that those statements were not a definitive statement that they were due to or proximately the result of the Veteran's degenerative disc disease of the lumbosacral spine.  The February 2012 and November 2015 VA examiners found that the Veteran did not have any neurologic abnormalities attributable to the lumbar spine disability.  There are no other neurological disabilities which have been attributed to the Veteran's lumbar spine disability by a medical professional.  The competent evidence does not show any objective neurologic abnormalities associated with the low back disability so as to warrant any separate rating.

Accordingly, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability for the entire rating period on appeal is not warranted.  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Radiculopathy, Left Lower Extremity

The Veteran's radiculopathy of the left lower extremity has been rated 10 percent under Diagnostic Code 8520.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular muscle atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis warrants.  A 10 percent rating is warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note (2015).

The Board notes that the terms slight, moderate, and severe under Diagnostic Code 8520 are not defined in the rating schedule; rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).

Upon review of the record, the Board finds the Veteran's left lower extremity radiculopathy is no more than mild and is adequately addressed by the 10 percent rating presently assigned throughout the period of appeal.  

On VA examination in November 2008, the Veteran's left calf was found to be 2 centimeters less than the right calf.  Straight-leg raising test was positive on the left at 40 degrees.  The examiner stated that the 2 centimeter inequality of the legs was a strong indication of at least moderately severe lumbar disc disease.  The November 2008 examination also found 4/5 in motor strength and decreased pain sensation of the left lower extremity.  

A March 2009 private treatment record shows that the Veteran had "no significant radicular pain at this point."

On VA examination in May 2010, the Veteran reported intermittent pain radiating down the posterior leg.  Circumference of the Veteran's left lower leg was measured as 33 centimeters, and the right lower leg was 34 centimeters.  The examiner specified that the Veteran's left calf atrophy was the result of a left leg fracture that required surgery in 2005 after he fell at home.  The examiner specified that the abnormal findings on examination were not consistent with a specific lumbar radiculopathy.  Therefore, the Veteran's current leg symptoms were less likely to be a result of the service-connected degenerative lumbar disc disease.

A March 2011 letter from Dr. O. notes that the Veteran's lumbar spine pain continued to radiate primarily into the left side and was associated with rigid muscles and aching in the lower back. 

At a Decision Review Officer hearing in March 2011, the Veteran stated that he experienced shooting pain down the left leg which caused tingling and numbness like the foot was falling asleep.  

At a June 2011 VA neurological examination, the examiner reported decreased sensation to pin prick along the lateral left leg.  Motor strength was 5/5.  He had a normal gait and station with fair heel/toe walk.  Tandem gait required him to hold on to something.  The examiner's assessment was mild incomplete sensory loss on the left L5/S1 distribution.

At a January 2012 VA neurological examination, the examiner noted no pain, paresthesias, or numbness in the left lower extremity.  The examiner noted that the Veteran's vibration sense was mildly impaired on the left side.  All tested nerves in the left lower extremity measured normal.  On February 2012 VA spine examination, it was noted that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  

During the course of the claim, the objective evidence has not found more than mild impairment resulting from the left lower extremity radiculopathy.  Motor strength has been no worse than 4/5, which was noted on the November 2008 examination.  Since that time, motor strength has been found to be full on VA examinations.  The June 2011 examiner characterized the radiculopathy as mild, and the 2012 examiner noted only mild vibratory sense impairment.  The Board concludes that the medical findings on examination and treatment reports are of greater probative value than the Veteran's allegations regarding the severity of the radiculopathy.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for left leg radiculopathy.

In the April 2015 Joint Motion, the parties expressed concern that the November 2008 and May 2010 VA examiners gave different opinions regarding the etiology of the inequality of the Veteran's calf muscles.  Consequently, the Board requested that another VA examiner examine the Veteran and reconcile the two opinions.  The requested examination was performed in November 2015.

The November 2015 examiner noted that the Veteran underwent left ankle surgery in October 2005.  It was noted that a November 2008 evaluation indicated that the left calf size reduction was due to the back, but there was no mention anywhere in the November 2008 report that the Veteran had previously had a significant left ankle/distal leg fracture with repair of the left deltoid ligament.  The examiner noted that the neurologic findings of the complete left lower extremity showed 4/5 weakness which would include all muscle groups of the left leg was not consistent with any findings on MRI.  It was also noted that the sensory findings of decreased left sided pain "from the neck down" were not consistent with any neurological abnormality evident and were strongly consistent with falsification.  The examiner noted that in a May 2010 evaluation the Veteran had no asymmetry of strength with exception of right great toe dorsiflexion, had no reflex asymmetry, and had no right or left sensory decrement.  It was noted that with no suggestion of any left nerve root findings, it was rational to ascribe the left calf circumference decrement to the previous displaced fracture of the left lateral malleolus.  It was added that in January 2010, an MRI of the lumbosacral spine showed some displacement of the right S1 nerve root but there was no left S1 nerve pressure or nerve displacement.  The examiner indicated that if there was truly left S1 nerve root pressure, then the Veteran should show some decrement in knee flexion strength and hip extension strength, but the Veteran did not.  The examiner concluded that the loss of the Veteran's left calf mass was more likely related to the left ankle injury and subsequent surgery and treatment.

The Board finds the November 2015 VA examiner's opinion to be the most thorough and well-reasoned opinion of record regarding the etiology of the inequality of the Veteran's calf muscles.  Therefore, the most persuasive evidence of record indicates that the difference in circumference of the Veteran's calves is due to a non-service-connected cause, the Veteran's left ankle disability.

In the April 2015 Joint Motion, the parties also expressed concern that the Board did not address evidence of Veteran's abnormal gait and use of a cane, as recorded in the July 2006, November 2008, and January 2012 VA examinations.  In response to those concerns, the Board requested a review and opinion from another VA examiner.

The November 2015 VA examiner extensively reviewed the record and examined the Veteran.  The examiner stated that the Veteran's locomotion appeared to be affected both by the back and the non-service connected left ankle and distal leg surgery.  It was specifically noted that in a treatment record dated in October 2015 the Veteran had a normal gait without using a cane when he was seen at a pain clinic, and many recent evaluations showed that the Veteran had a normal gait without a cane.  The examiner recorded the Veteran's report that he regularly used a cane and occasionally used a walker.  The examiner further noted that the Veteran had been seen numerous times without any cane or other device, including as documented in treatment records from July 2015, October 2015, and November 2015.  The examiner further commented that the Veteran had been seen at his private health care without cane or assistive device, and his gait was described as normal.

Throughout the examination report, the examiner repeatedly specified that the Veteran's symptoms appeared exaggerated.  The examiner remarked that the difference between the straight-leg raising test results underscored purposeful falsification.  The examiner opined that based on the findings of the current examination and findings at earlier examinations, the Veteran exaggerated his findings, which strongly suggested falsification.  Significantly, the November 2015 VA examiner is not the only medical professional to suggest that the Veteran has been exaggerating symptoms.  On examination by a physician in connection with an application for Social Security Disability benefits in January 2006, the physician found that the Veteran's reported symptoms were only partially credible.  Because of the opinions given by the trained objective medical professionals, the Board finds the Veteran's statements regarding the extent of his symptoms to not be credible.

The Board finds that a rating in excess of 10 percent for the Veteran's radiculopathy of the left leg disability for the entire rating period on appeal is not warranted.  The evidence of record shows that the radiculopathy is no more than slight and does not more nearly approximate moderate incomplete paralysis.

According, the Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Special Monthly Compensation Based on Aid and Attendance

SMC based on the need for aid and attendance of another is payable when the Veteran, due to service-connected disability, is permanently bedridden or has such significant service-connected disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014).  The criteria for determining when a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352 (a) (2015).  38 C.F.R. § 3.350 (b)(3)-(4) (2015).

The following will be considered in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  Bedridden, will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a) (2015).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a) (2015).

SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i)(1) (2015). 

The requirements of 38 U.S.C.A. § 1114 (s)(2) are met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350 (i)(2) (2015).   

The parties to the April 2015 Joint Motion found that the issue of entitlement to special monthly compensation based on the need of regular aid and attendance had been reasonably raised by the evidence of record.

The Board notes that the Veteran is service-connected for depressive disorder associated with degenerative disc disease of the lumbar spine, rated 30 percent; degenerative disc disease of the lumbar spine, rated 20 percent; radiculopathy of the left lower extremity, rated 10 percent; and tinnitus, rated 10 percent.  The Veteran's combined service-connected disability rating is 60 percent.  

September 2005, November 2005, December 2005, January 2006, August 2006, October 2006, December 2006, February 2007 private treatment records all indicate that the Veteran was independent in his activities of daily living.

In a January 2006 SSD application, the Veteran remarked that he sometimes required assistance getting dressed due to back pain.

On VA examination in November 2008, the examiner remarked that the Veteran performed all activities of daily living unassisted except that he had to have help putting on his clothes in the morning.

On VA examination in May 2010, the examiner wrote that the Veteran was independent with all activities of daily living except during severe flare-ups when his spouse assisted him with dressing his lower body.  The Veteran was noted to be independent with ambulation without an assistive device except during severe flare-ups when he used a straight cane.

At a March 2011 Decision Review Officer hearing, the Veteran stated that he had flare-ups frequently and his spouse had to help him put his clothes on in the morning.

In a March 2011 letter the Veteran's spouse said that she assisted her husband with dressing and with other activities.  An October 2011 treatment record from Dr. O. indicates that the Veteran was independent in his activities of daily living.

On VA examination in November 2015, it was noted that the Veteran was not permanently bedridden and could travel beyond his current domicile.  The examiner said that the Veteran was able to do his activities of daily living, except that sometimes he had trouble putting on his pants.  At those times, his spouse assisted him.  The Veteran used a cane and could walk without the assistance of another person up to a few hundred yards.  The examiner indicated that the Veteran could perform all self-care functions.  Imbalance affected his ability to ambulate less than weekly.  He occasionally had mild memory loss and experienced dizziness less than weekly.  The examiner opined that the Veteran's disabilities did not render the Veteran in need of aid and attendance.

A review of the evidence shows that apart from occasionally being assisted with putting on his clothes, there is no indication from the treatment notes of record that the Veteran is unable to perform the activities of daily living or that he requires protection from the hazards or dangers present in his daily life as a result of service-connected disabilities alone or in combination.  There is certainly no indication from the treatment notes of record that the Veteran is permanently bedridden or housebound as a result of service-connected disabilities.  

Therefore, the Board finds that the Veteran is not entitled to SMC based on the need for regular aid and attendance of another person as a result of his service-connected disabilities.  Acknowledging that the Veteran may need occasional assistance with dressing, the Board finds that the weight of the evidence of record does not show that the Veteran is permanently bedridden, that he is unable to dress or undress himself consistently or keep himself ordinarily clean and presentable, that he requires assistance adjusting any special prosthetic or orthopedic appliances, that he is unable to feed himself, that he is unable to attend to the wants of nature, or that he requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment as a result of service-connected depression, lumbar spine disorder, radiculopathy of the left lower extremity, and tinnitus.    

The Board also finds that the Veteran is not entitled to SMC by reason of being housebound.  The Veteran is not in receipt of a single service-connected disability rated 100 percent.  Further, there is no indication from the record that he is confined to his home or the immediate premises as he is able to leave as he desires and is able to keep scheduled appointments outside the home.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is not warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is denied.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2015).  TDIU is assigned whether, due to service-connected disability, the Veteran is unable to secure or follow a substantially gainful occupation.  If there is only one service-connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2015).  

In this case, service connection is in effect for depressive disorder associated with degenerative disc disease of the lumbar spine, rated 30 percent; degenerative disc disease of the lumbar spine, rated 20 percent; radiculopathy, left lower extremity, rated 10 percent; and tinnitus, rated 10 percent.  The Veteran's combined service-connected disability rating is 60 percent.

However, TDIU may be awarded even if the requisite schedular criteria are not met if the claimant is nevertheless shown to be unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).

On a VA form 21-8940 submitted in March 2013, the Veteran indicated that he had a Bachelor's Degree in education and a Master's Degree of educational leadership.  He had retired from full-time employment as s Superintendent of Education in October 2004, and he resigned from teaching in the summer of 2005.

In addition to the Veteran's service-connected disabilities, the evidence shows that the Veteran additionally has significant non-service-connected disabilities.  The Board finds that the record is not clear whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to service-connected disabilities.  The Board finds that completion of a vocational opinion would be helpful in resolution of the request for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization or release from the Veteran, obtain all outstanding medical records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, schedule the Veteran for a vocational survey.  The surveyor should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the surveyor should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The surveyor should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Then, readjudicate the claim, to specifically include considering entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) and whether referral for extraschedular consideration of TDIU is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


